           Case 1:20-cv-06250-ALC Document 122 Filed 06/03/21 Page 1 of 2

                                                        1600 Liberty Building, 424 Main Street, Buffalo, New York 14202
                                                                                 P 716.854.3400 www.ruppbaase.com

                                                                                                   06/03/2021
                                                                                                   Anne K. Bowling
                                                                                           bowling@ruppbaase.com




                                                  June 2, 2021


VIA ECF and Electronic Mail
ALCarterNYSDChambers@nysd.uscourts.gov

Hon. Andrew L. Carter Jr.
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Carter:

                Re:     Kohlberg et al. v. Birdsey et al., Case No. 1:20-cv-06250-ALC
                        Request for Extension of Briefing Schedule for Motions to Dismiss
                        Our File No.: 5369.28035

                   The undersigned represent the Plaintiffs in the above-referenced action. On April 13,
2021, Defendants filed four separate motions to dismiss. On May 7, 2021, this Court granted
Plaintiffs’ first request for an extension of time to file their opposition papers. ECF No. 117. Those
papers are currently due on June 4, 2021.

                 Over the past month, Plaintiffs and Defendants have been involved in settlement
negotiations. On May 21, 2021, Plaintiffs reached a settlement agreement with David Watkins. See
ECF Nos. 21, 24. Settlement negotiations are ongoing. In light of these ongoing negotiations,
Plaintiffs are requesting a two-week extension to file their opposition papers. Plaintiffs are optimistic
that this two-week extension will result in limiting the issues before the Court on the pending motions.

                Therefore, Plaintiffs respectfully request that the briefing schedule be amended as
follows:

                                     Current Due Date                     Proposed Due Date
Plaintiffs’ Opposition Papers        June 4, 2021                         June 18, 2021
Defendants’ Reply Papers             July 9, 2021                         July 23, 2021

               Last week, counsel to Defendant Birdsey indicated that Mr. Birdsey likely would not
be opposed to this extension request but today declined to confirm his position on the extension. The
Long Point defendants oppose this request based on their view that settlement negotiations have not


                                Rochester |Albany |Williamsville | Jamestown

                                             ruppbaase.com
               Case 1:20-cv-06250-ALC Document 122
                                               120 Filed 06/03/21
                                                         06/02/21 Page 2 of 2
RU P P BA A S E PF ALZ G RAF C UN NI NG HA M      LLC


Hon. Andrew J. Carter
June 2, 2021
Page 2


      progressed enough to merit the extension and that Plaintiffs have already received sufficient additional
      time to respond to the motions. Counsel to GreatBanc has not yet indicated GreatBanc’s position on
      this matter.

                      This is Plaintiffs’ second request for an extension of time.

                      Thank you for your consideration of this matter.

                                                        Respectfully submitted,


      RUPP BAASE PFALZGRAF                                     POLLACK SOLOMON DUFFY LLP
      CUNNINGHAM, LLC                                          Counsel to Plaintiffs Marjorie Kohlberg,
      Counsel to Plaintiff Betsy Sears                         David Eijadi, Thomas McDougall, Melissa
                                                               Lassor, Peter Ottavio, Mary Lou Jarkowski,
      /s/Anne K. Bowling                                       and Jason Steinbock
      Anne K. Bowling
      1600 Liberty Building                                    /s/Barry S. Pollack
      Buffalo, NY 14202                                        Barry S. Pollack
      716-854-3400 (Tel)                                       Joshua L. Solomon
      716-332-0336 (Fax)                                       Peter J. Duffy
      bowling@ruppbaase.com                                    737 Third Ave., 32nd Floor
                                                               New York, NY 10017
                                                               212-493-3100 (Tel)
                                                               617-960-0490 (Fax)
                                                               bpollack@psdfirm.com


      ,

      Cc:     All counsel of record (via ECF and electronic mail)



                                                         Defendants are hereby ORDERED to respond to Plaintiffs'
                                                         request for an extension by no later than June 7, 2021.




                                                                      Dated: June 3, 2021
